1.	 Mr. President, I should like to join those who have spoken before me in extending to you our sincere felicitations on your election to guide the deliberations of this session of the Assembly. You bring to that high office an outstanding record of dedicated work in the service of your country and for the cause of amity and understanding among nations. We pledge our whole-hearted co-operation to you in the fulfillment of your great task.
2.	I wish also to express our appreciation to the outgoing President, Mr. Abdelaziz Bouteflika, the Minister for Foreign Affairs of Algeria, for his outstanding leadership in the work of the General Assembly's twenty-ninth session and the seventh special session, which followed it.
3.	This is the thirtieth anniversary session of the General Assembly. During those 30 years the world has witnessed revolutionary political, social and economic changes. Old issues have receded into the background and new problems have staked their claims for priority. The so-called cold war, which characterized a bipolar world of two super-Powers, is giving way to a multi-polar world whose main feature is the self-assertion of the greater part of humanity, whose voice had been stifled by colonialism and imperialism. The political emancipation of the latter world is now leading its peoples to striye for the social and economic emancipation that alone can ensure true freedom.
4.	The United Nations reflects this change. The third- world countries now constitute an absolute majority of its membership. This fact calls for a new sense of direction, and a new perception of realities which those used to the old ways find somewhat difficult to accept.
5.	At this session we welcome three new Member States Mozambique, Cape Verde and Sao Tome and Principe into the United Nations. We also look forward to welcoming another new Member, the one hundred and forty-second, Papua New Guinea.
6.	For small developing countries such as Bangladesh the United Nations provides not only the best, but the only, forum for making their voices heard. Therefore Bangladesh has from its very inception as a sovereign, independent nation pledged its total allegiance to the purposes and principles of the Charter of the United Nations. We support all measures which strengthen the United Nations. Our nation owes a special debt of gratitude to the United Nations system, as well as to friendly countries, for providing invaluable help in our national effort to meet the challenge posed to our country in the aftermath of the destruction and dislocation that accompanied our emergence as a sovereign nation, and the successive natural disasters that followed it,
7.	We are convinced that only within an environment of peace can our people reap the fruits of independence and exert their utmost effort to meet the challenge of poverty and ignorance. We have, therefore, pursued a policy of non-alignment based on respect for the sovereignty and territorial integrity of nations, and have sought to promote friendship with all countries. We have developed, and earnestly seek, friendly and mutually beneficial relations with all our neighbors, the countries in our region and, indeed, all countries of the world irrespective of their economic, social and political systems. We have identified ourselves with the hopes and aspirations of the countries of the third world and have actively participated in the deliberations of conferences held by the Islamic, non-aligned and Commonwealth States.
8.	Our policies and attitude towards current international issues derive directly from our search for peace and stability. Despite the comforting assertion that the greater the production of weapons of war the smaller the chance of these weapons ever being used, the logical denouement of an untrammeled arms race is war. And war in the nuclear age is annihilation. Even without a war, an arms race is an unconscionable waste of resources that are finite and at this time wholly inadequate even to deal with the problems of hunger, disease and ignorance afflicting far too large a proportion of the human family.
9.	Bangladesh stands for disarmament: effective and total disarmament; nuclear as well as conventional disarmament.
10.	We want disarmament because we want to see the world freed from the scourge of war. No covenant can guarantee peace more effectively than disarmament. And we want disarmament for a selfish reason too: namely, to get a part of the resources that could then be transferred from sterile expenditure on armaments to the life-sustaining production of food. This would also serve the goal of the international community to build a new international economic order that would guarantee a more equitable and therefore more peaceful world.
363	A/PV.2371 
11.	In this context, we welcome the second round of the Strategic Arms Limitation Talks [S/ILI]. However, may I be permitted to voice the disquiet of a non-nuclear country by pointing out that the mere limitation of nuclear weapons, although a step in the right direction, is a far cry from nuclear disarmament. Of what use is limitation or, t<) be hopeful, even reduction of the number of weapons when those which remain are made more sophisticated in their variety, accuracy and striking power, with the result that aggregate destructive capability becomes even greater than it would have been without the limitation or reduction? What the world is really waiting for is a world without nuclear weapons, whether strategic, tactical or other.
12.	Bangladesh regards the Treaty on the Non- Proliferation of Nuclear Weapons [resolution 2373 (XXII), annex] as a positive measure to prevent the proliferation of nuclear weapons, especially in the context of an accelerating world-wide spread of nuclear technology and materials.
13.	There are, however, two vital issues that arise in this connexion. Non-proliferation was never meant to divide the world permanently into nuclear and non- nuclear nations. While those nations with nuclear capability, either actual or potential, abjured their right to acquire the know-how to "go nuclear", those nations which already have nuclear weapons solemnly undertook to negotiate in good faith not only to limit and reduce those weapons, but to get rid of their entire nuclear stockpile, not in some distant mythical future but in the immediate foreseeable future. Common sense tells us that the longer the delay in bringing about total nuclear disarmament, the smaller is the chance to prevent proliferation.
14.	There is also a need to clarify the issue of nuclear explosions for peaceful purposes. Granted that the peaceful uses of nuclear energy are technically feasible, some ways must be found to permit peaceful nuclear explosions under suitable safeguards.
15.	The Treaty Banning Nuclear Weapon Tests in the Atmosphere, in Outer Space and under Water, signed at Moscow in 1963 left underground tests outside its scope. Understandably, underground tests have been carried out vigorously to make the nuclear weapons more destructive. We are naturally in favor of extending the ban to underground tests of nuclear weapons.
16.	It is hardly necessary for me to stress that my country opposes all forms of chemical, bacteriological, environmental or geophysical warfare.
17.	The initiative for the creation of zones of peace in different parts of the world has gained momentum in recent years. We welcome this trend and believe that it provides a framework within which the threat posed by thermonuclear weapons can be reduced and eventually eliminated. So that such measures may succeed, proposals for the creation of peace zones should be preceded by thorough consultations among the regional countries and must be based on their cooperation and consent. I reaffirm my country's support for making the Indian Ocean a zone of peace.
18.	The most straightforward way to deal with the problem of ensuring the security of non-nuclear- weapon countries is to have the nuclear-weapon countries pledge themselves not to use those weapons against them. In the absence of such formal assurance the idea has been advanced of creating nuclear- weapon-free zones, or nuclear-free zones in the manner of the 1967 Treaty for the Prohibition of Nuclear Weapons in Latin America (Treaty of Tlatelolco),1 under which 20, but not all, Latin American countries have accepted the ban on the production, testing, receipt or stationing of nuclear weapons. We support these moves in principle, although we think that there is an important pre-condition to make them operative: there should be detailed consultation with, and a clear consensus among, the countries in the region participating in the creation of nuclear-weapon-free zones.
19.	We have consistently supported all attempts to achieve a just and lasting settlement in the Middle East. We continue firmly to believe that such a settlement must be based on a complete Israeli withdrawal from all occupied Arab lands, including Jerusalem, and the exercise by the Palestinian people of their right of self-determination, including their right to the establishment of an independent, sovereign State of their own.
20.	In Cyprus, we have supported all initiatives aimed at an amicable settlement of the outstanding problems. We firmly believe that no solution of the problem of Cyprus can be lasting which does not take into account the legitimate aspirations of the Turkish and Greek communities of Cyprus. We want to see Turkish and Greek Cypriot communities live in safety, dignity and honor.
21.	We believe that the people of Korea should be allowed to pursue the objective of peaceful reunification of their divided country free from outside interference.
22.	We are of the opinion that the Democratic Republic of Viet Nam and the Republic of South Viet Nam should join us in the United Nations at the earliest opportunity. The inspiring 30-year old struggle for freedom and peace that the people of Viet Nam have waged make them pre-eminently worthy of membership in an organization designed to promote freedom and peace in the world.
23.	We rejoice that the process of decolonization has proceeded rapidly since the end of the Second World War. Portugal's African empire no longer exists. The last of its territory Angola is about to attain its independence. We are saddened by the conflict among the freedom fighters there and we fervently hope that they will resolve their differences at the earliest possible opportunity, without, of course, outside interference.
24.	However, the process of decolonization is by no means complete. This becomes evident when one looks at the southern part of the African continent. What may be regarded as a classical form of colonialism is compounded by an obnoxious racism that should have been buried under the debris of the Second World War.
25.	We fully support the people of Namibia in their struggle to shake off illegal South African domination as well as the struggle of the people of Zimbabwe to establish majority rule. The struggle of those peoples is intimately linked with that of the non-white inhabitants of South Africa, the majority of the population, to put an end to the regime of infinite brutality and oppression imposed on them by a minority.
26.	With Mozambique as a sovereign country, Angola on the way to becoming one and Namibia, under the law, a ward of the United Nations, South Africa has no realistic option but to accept coexistence with the black nations surrounding it. But is the white minority regime willing to terminate its abominable system of apartheid and really move towards sharing wealth and power with the non-white majority instead of resorting to political maneuvers? To my mind, it is no longer possible to flout fundamental human rights and the principles of the Charter of the United Nations.
27.	The Government in Pretoria seems to have seen the writing on the wall. Much praise has been showered on the so-called "change of heart" in Pretoria. But is one sure that Pretoria's conciliatory moves are not tactical maneuvers to postpone the day of reckoning? We need to be watchful.
28.	Gone are the days when economic issues were regarded as matters to be handled by economic experts only. Economics has now become politics. It is Foreign Ministers, and sometimes even Heads of States, who with increasing frequency meet to discuss bilateral or international economic issues. Just as individual States are learning that they have increasingly to take political decisions to intervene and, if necessary, intervene massively to make their economies grow, the international community is learning that political decisions must be made to spare the peoples of the world or, at least, the greater part of them from the ill effects of a system which not only splits the world community into a minority of rich and a majority of poor but makes the gap between them grow ever wider.
29.	As we see it, the new international economic order that we envisage will have little meaning unless it bridges this gap between the minority of the rich and the majority of the poor. We welcome negotiations foreseen in the decisions of the seventh special session for devising ways and means for a larger transfer of capital and technology from the developed to the less developed countries. Such transfers will fail in their fundamental purpose if they do not help the developing countries, not just to advance, but to catch up with the developed world.
30.	While negotiating for such a large transfer of resources must necessarily mean that developed countries voluntarily accept a slower rate of growth for themselves, the developing countries cannot absolve themselves of the responsibility of setting their own houses in order so that the growth benefits their dispossessed majority instead of making their rich richer. Indeed, the developing countries cannot demand the restructuring of the international economic order without restructuring their own socio-economic order. A determination to stand on one's own feet and carry out internal reforms is the necessary condition for making the desired new international order feasible.
31.	A sense of collective self-reliance and mutual aid among the developing countries of a region sharing a common destiny needs to be promoted. Conscious of these imperatives, the Government of the People s Republic of Bangladesh is in the process of drawing up a development plan designed to achieve agricultural self-sufficiency and a better utilization of existing
965
industrial capacity. It has also launched a comprehensive program of action to control population growth, to improve administrative efficiency, and generally to create a framework conducive to economic development. While striving for self-reliance, we welcome foreign capital and technology to help us build a solid economic infrastructure that will guarantee sustained growth.
32.	After peace, no issue is more essential for the purposes and principles of the United Nations than human rights. Indeed, no issue has so preoccupied the United Nations in so many ways than human rights. To provide equal opportunities to all is a fundamental concept of human rights, and to emphasize it 1975 has been designated as International Women's Year. This was highlighted by the recent World Conference of the International Women's Year, held at Mexico City. The World Plan of Action and the series of resolutions appended to it should be studied and implemented.
33.	It has been said, and rightly so, that legislation alone cannot eliminate the practices, traditions, and even laws which perpetuate discrimination of one sort or another. What is required is education, a change of attitude above all on the part of public opinion. But the United Nations has no option other than to ask all Member States to make full use of the legislative weapon in combating discrimination of no matter what kind racial, religious, class, sex and at no matter at what level of the body politic it may be found social, economic, or political.
34.	It is indeed a paradox that one spin-off of scientific, technological progress should have adverse effects on human rights. Among several new problems in this category, I may mention the encroachment on the right to privacy by means of electronic eavesdropping. The all-pervasive destructiveness of modern weapons must also be regarded as a violation of the right to life itself.
35.	The issues confronting the Third United Nations Conference on the Law of the Sea are of great complexity and wide ramifications. The purpose of the Conference is to create an international legal framework to permit the exploitation of the vast living and non-living resources of the sea for the benefit of all nations, and certainly not simply for the benefit of the handful of countries having the wherewithal to exploit those resources. It is gratifying that the differences among the conferees have narrowed, especially in the two strenuous negotiating sessions held at Caracas in 1974 and in Geneva last spring. Developed and developing countries alike appear to be moving towards the acceptance of coastal States' sovereign rights over natural resources envisaged in the concept of the exclusive economic zone. There is a general consensus supporting such broad zones of resource jurisdiction extending up to 200 miles. While agreement in principle has been reached to establish an international sea-bed authority, differences still exist with regard to its scope and details of its powers. The heart of the problem is whether we can create a truly universal ocean regime to exploit judiciously the underwater wealth of our planet in the collective interest of mankind, and particularly for the developing world. Such a distribution of ocean resources would be commensurate with the creation of the new international economic order which is the goal of us all.
36.	We believe that there can be a widely acceptable treaty on the law of the sea and that most countries desire this objective. The framework, issues and alternatives have been collected and collated; potential accommodations are also discernible. What is now necessary is the will to negotiate on the substantive issues. The forthcoming session in New York next year is a crucial one for progressing from bargaining positions to concrete solutions. Failure can lead only to unilateral action, to the detriment of all mankind. I hope you will appreciate the seriousness of the position that is posed if no international legal framework on the law of the sea can be achieved within the shortest possible time.
37.	Outer space, the use of which has been opened up in the recent past by breathtaking scientific and technological advances, came under the scrutiny of the international community rather negatively, as a ban was placed on its use for non-peaceful purposes. But its potential for peaceful uses needs to be exploited for the benefit of mankind.
38.	Two revolutionary space technologies, both developed by the United States, currently preoccupy the Committee on the Peaceful Uses of Outer Space. One is remote sensing by satellite of enormous beneficial potential in prospecting for mineral re-sources and gathering intelligence pertaining to agriculture, resources near the surface of the sea, and so on. Two experimental satellites have already given spectacular proof of their usefulness. The other major new technology is direct-broadcasting satellites. Experimental international broadcasting is already taking place, as, for instance, by the United States satellite ATS-6, beaming educational programs to community receivers below.
39.	Both these technologies have complex legal implications. Could remote sensing by satellite take place against the wishes of a given country, or could a satellite broadcasting directly to home receivers be used for purposes deemed unfriendly or hostile by the receiving country? On behalf of Bangladesh, which could gain immensely from these technologies in locating and developing new economic resources and in dealing with such problems as illiteracy, I express the hope that international conventions can be worked out to meet legitimate objections and thus open wide the doors of economic and cultural progress.
40.	I come, finally, to the question of reforming the Charter of the United Nations. Undoubtedly, in the 30 years of its existence the United Nations has revealed certain lacunae. We support the idea of consultation among Member States as to how to remove these deficiencies. But in view of the staggering expansion of the role of the United Nations in all fields of human endeavor, our principal preoccupation should be to try to implement more effectively, through an international co-operative effort, the decisions and programs of the United Nations, rather than to revise the Charter. This is especially so because, although the passage of time has revealed some defects, the United Nations has rendered and is rendering immense services to meet the problems facing the world. Moreover, the failures, when they have occurred, have been due more to the national egoism of Member States than to any structural defects in the Charter itself.
41.	In conclusion, I should like to express, on behalf of the people of Bangladesh, the hope that out of the deliberations at this thirtieth session will emerge better prospects for peace and progress for the peoples of the world.


